In an action, inter alia, to permanently enjoin the defendants from operating Camp LaGuardia, a shelter for homeless men, in a manner which constitutes a public nuisance, the plaintiffs appeal, as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated April 10, 1997, as granted that branch of the defendants’ motion which was for a protective order regarding the disclosure of the identities of certain clients of Camp LaGuardia.
*487Ordered that the order is reversed insofar as appealed from, with costs, and the matter is remitted to the Supreme Court, Orange County, for an in camera inspection and disclosure of the identities of the clients of Camp LaGuardia consistent herewith.
The defendants operate Camp LaGuardia, a shelter in Orange County for approximately 1,000 homeless men. The plaintiffs claim that the defendants operate the shelter in a manner which constitutes a public nuisance and, inter alia, seek to learn the identity of certain residents of the shelter. The plaintiffs allege that some residents have engaged in criminal activity in the neighboring communities. The Supreme Court granted the defendants a protective order pursuant to Social Services Law § 136, which generally prohibits the disclosure of the names of recipients of public assistance (see, D & Z Holding Corp. v City of New York Dept. of Fin., 179 AD2d 796).
Although this statutory restriction is necessary to preserve the dignity and self-respect of a recipient of public assistance, suppression, however, should not exceed the purpose of the statute (see, Paine v Chick, 50 AD2d 686, 687). The Supreme Court should have conducted an in camera inspection to ascertain the identities of those residents who have outstanding warrants or convictions in Orange County. There shall be disclosure as to the identity of such residents. The identity of those residents who do not have outstanding warrants or convictions in Orange County, however, shall be protected (see, Social Services Law § 136). Ritter, J. P., Thompson, Goldstein and McGinity, JJ., concur.